NOTICE OF ALLOWANCE
Status of the Claims
Claims 1-2 and 6-15 are drawn to an allowable product.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2022 has been entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the present claims are found to be allowable over the closest prior art Nemoto (JP 2012/092302 A and Uekusa et al. (US 2012/0220728 A1).
Applicant persuasively argues that the cited prior art of record does not teach or suggest the claimed combination  of a breathable sheet comprising 4-methyl-1-pentene-based polymer or a resin composition containing the 4-methyl-1-pentene-based polymer as a main component having the combination of properties required by claim 1 such as the loss tangent and the air-permeability. Specifically, while Nemoto does teach a breathable sheet having the claimed 4-methyl-1-pentene and teaches a porous sheet which may be adjusted for the desirable air-permeability, the applications in Nemoto, such as a battery separator, expressly teach away from utilizing higher air permeability properties with upper limits well below the claimed 5 cc/cm2/sec or more which would result in detrimental  effects such as a decreased communication of the porous film. Uekusa also teaches the use of 4-methyl-1-pentene in gas-permeable sheets having the claimed loss tangent property, but does not teach or suggest the air-permeability properties and does not provide structural aspects of the breathable sheet which would necessarily result in the breathable sheet inherently possess the claimed air-permeability properties when measured under the claimed conditions. The cited prior art of record does not teach or suggest to one of ordinary skill in the art as to how or why a person of skill in the art would construct a breathable sheet having the claimed combination of properties. As such, the claims are passed to issue.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Travis M Figg whose telephone number is (571)272-9849. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica D. Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783